Citation Nr: 1645522	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-24 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE
Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to November 2002.  He also had subsequent Marine Corps Reserve and Army National Guard service, including a period active duty for training from April 29, 2013 to September 13, 2013 and a period of active duty from October 9, 2014 to December 22, 2014.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2015 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that hearing is of record. 

This matter was before the Board in February 2016, when it was remanded for additional development.  As will be discussed below, there has been substantial compliance with the prior remand directives.  


FINDINGS OF FACT

1.  The Veteran had creditable active duty service for Post-9/11 GI Bill purposes from September 11, 2001 to November 10, 2002, or 14 months of qualifying active duty service.

2.  The Veteran is not shown to have been discharged from the relevant period of creditable service, from September 11, 2001 to November 10, 2002, due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an educational assistance a benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) have not been met.  10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014); 38 U.S.C.A. §§ 3301, 3311, 3313, 5103, 5107 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall

This case was remanded by the Board in February 2016.  "A remand by the Board confers, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The prior remand directed the AOJ to: 1) advise the Veteran of the information and evidence necessary to substantiate his claim for educational assistance benefits under the Post-9/11 GI Bill; 2) undertake appropriate action to verify all of the Veteran's periods of active duty service since November 10, 2002; 3) obtain documentation regarding the authority and nature of any newly identified period(s) of active duty service; and 4) readjudicate the claim.  

The Veteran was provided notice of the information and evidence required to substantiate his claim in a March 2016 letter.  The AOJ obtained responses from the Marine Corps Reserves and Army National Guard in March 2016, and complete personnel records were received from the Defense Personnel Records Information Retrieval System (DPRIS).  Finally, the case was readjudicated in an April 2016 supplemental statement of the case.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
As explained below, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria 

The Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2015). 

A veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2015).

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2015).  In pertinent part, active duty does not include: full-time duty in the National Guard performed under 32 U.S.C. orders or any period during which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  
38 C.F.R. § 21.9505 (2)(iii) (2015); see also 38 U.S.C.A. § 3301 (West 2014). 

As noted above, under regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2015); see also 38 U.S.C.A. § 101(22)(C) (West 2014) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A.  502); 38 C.F.R. § 3.6(c)(3) (2015) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

In January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, or (2) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates) (notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).  

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge from a qualifying period of service due to a service-connected disability. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).

Analysis

The Veteran's contentions are two-fold.  He argues that he had creditable service sufficient for a benefits payment rate in excess of 60 percent.  In the alternative, he asserts that he is entitled to a 100 percent rate because he served for a period of more than 30 days and was discharged due to a service-connected disability.

With regard to the Veteran's argument that he has sufficient creditable service to warrant entitlement to Post-9/11 Educational benefits at a rate in excess of 60 percent, he cites two periods of service during his time in the Army National Guard, which he believes should be included in calculating his cumulative active duty for Post-9/11 GI Bill purposes.  Specifically, April 29, 2013 to September 13, 2013 and October 9, 2014 to December 22, 2014.  The Veteran has not asserted that he had any other period of service which is creditable for GI Bill purposes and the Board does not find any such periods reasonably raised by the record.  

A review of the record confirms that the Veteran was ordered to active duty for training from April 29, 2013 to September 13, 2013, as well as being ordered to active duty from October 9, 2014 to December 2014. 

In this regard, a December 13, 2012 Order by the State of New Mexico Department of Military affairs indicates that the Veteran was ordered to active duty for training from April 29, 2013 to September 13, 2013 to attend an Engineer Basic Officer Leader course.  The authority cited for the order was "TITLE 32 SUBSEC 505" and the noted purpose of the orders was "TDC 201 Initial Skills Acquisition." 

While Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), expanded the definition of "active duty" for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, even considering these provisions, the Veteran's service is not creditable for Post-9/11 GI Bill purposes.  In the present case, the Veteran was ordered to active duty for training to attend a leadership course pursuant to 32 U.S.C. § 505.  A March 2016 Department of Defense response indicated that the Veteran was on active duty for training purposes; he was not ordered to active duty for the purpose of, nor is there any indication that his duties during that period included, organizing, administering, recruiting, instructing, or training members of the National Guard.  Being a member of the National Guard on active duty for training purposes is distinct from the narrow exception provided under Pub. L. No. 111-377 for full-time service for organizing, administering, recruiting, instructing, or training the National Guard.  Finally, the Veteran has not asserted and the record does not indicate that he was not ordered to active duty pursuant to section 502(f) of Title 32 under the authorization for the President or Secretary of Defense for the purposes of responding to a national emergency.  As such, this period of service does not meet the definition of "active duty" set forth in 38 U.S.C.A. § 3301 (1)(C)(i) (2015).  

With regard to the Veteran's service from October 9, 2014 to December 2014, his DD Form 220 and the March 2016 Army National Guard response indicate that he was ordered to active duty pursuant to "Title 10, Section 12301 (h) for the purpose of receiving managed medical care.  Such service is not encompassed within the definition of active duty for Post-9/11 GI Bill benefits.  See 38 C.F.R. § 21.9505 (2015) (defining active duty for Post-9/11 GI Bill benefits as service under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304, but not 12301 (h) (West 2014). 

Accordingly, the Board finds that the Veteran's service from September 11, 2001 to November 10, 2002 is his only creditable service for Post-9/11 GI Bill purposes.  Thus, his creditable service does not warrant entitlement to Post-9/11 GI Bill benefits at a rate in excess of 60 percent.  

Turning to the Veteran's second argument, the Board acknowledges the January 13, 2016 Department of the Army Memorandum indicating that the Veteran was permanently retired due to a disability received in the line of duty.  While the evidence demonstrates that the Veteran was discharged from Reserve service with Army National Guard due to a service-connected disability, under the Post-9/11 GI Bill, qualifying active duty is limited to "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304" or in narrow circumstances full-time service in the National Guard.  As noted above, the Veteran's only active duty service that qualifies as creditable service for Post-9/11 GI Bill benefits was his period of service from September 11, 2001 to November 10, 2002.  In this case, the Veteran's DD Form 214 shows that he was released from his qualifying period of service due to "completion of required active service."  While the record notes that the Veteran was later released from Reserve service due to service-connected disabilities, his release from the Army National Guard due to physical disability does not qualify the Veteran for benefits under 38 U.S.C.A. Chapter 33 (West 2014).

Therefore, the Board finds that the Veteran's only active duty service that is creditable for Post-9/11 GI Bill benefits was his period of service from September 11, 2001 to November 10, 2002.  The Veteran was released from that period of service due to "completion of required active service" not due to a service-connected disability.  The Veteran's subsequent medical retirement from the Army National Guard due to physical disabilities incurred in the line of duty is not qualifying for Post 9/11 GI Bill education benefits purposes.  Additionally, the Board finds that the Veteran had less than eighteen months active duty service after September 10, 2001.  

Therefore, an award of Post 9/11 GI Bill educational assistance in excess of the 60 percent rate is not warranted.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).




ORDER

Entitlement to an educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


